Exhibit 99.2 Consolidated Financial Statements of CGI GROUP INC. For the years ended September 30, 2007 and 2006 Management’s and Auditors’ reports MANAGEMENT’S STATEMENT OF RESPONSIBILITY FOR FINANCIAL REPORTING The management of CGI Group Inc. (“the Company”) is responsible for the preparation and integrity of the consolidated financial statements and the Management’s Discussion and Analysis (“MD&A”). The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada and necessarily include some amounts that are based on management’s best estimates and judgment. Financial and operating data elsewhere in the MD&A are consistent with that contained in the accompanying consolidated financial statements. To fulfill its responsibility, management has developed, and continues to maintain, systems of internal controls reinforced by the Company’s standards of conduct and ethics, as set out in written policies to ensure the reliability of the financial information and to safeguard its assets. The Company’s internal control over financial reporting and consolidated financial statements are subject to audit by the independent auditors, Deloitte & Touche LLP, whose report follows. They were appointed as independent auditors, by a vote of the Company’s shareholders, to conduct an integrated audit of the Company’s consolidated financial statements and of the Company’s internal control over financial reporting. In addition, the Management Committee of the Company reviews the disclosure of corporate information and oversees the functioning of the Company’s disclosure controls and procedures. Members of the Audit and Risk Management Committee of the Board of Directors, all of whom are independent of the Company, meet regularly with the independent auditors and with management to discuss internal controls in the financial reporting process, auditing matters and financial reporting issues and formulates the appropriate recommendations to the Board of Directors. The independent auditors have unrestricted access to the Audit and Risk Management Committee. The financial statements and MD&A have been reviewed and approved by the Board of Directors. (signed) (signed) Michael E. Roach PRESIDENT AND CHIEF EXECUTIVE OFFICER R. David Anderson EXECUTIVE VICE-PRESIDENT AND CHIEF FINANCIAL OFFICER NOVEMBER 12, 2007 2 MANAGEMENT REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting. The Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s consolidated financial statements for external reporting purposes in accordance with accounting principles generally accepted in the Canada. The Company’s internal control over financial reporting includes policies and procedures that: ● pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect transactions and dispositions of the assets of the Company; ● provide reasonable assurance that transactions are recorded as necessary to permit preparation of consolidated financial statements in accordance with accounting principles generally accepted in Canada, and that receipts and expenditures are being made only in accordance with authorizations of management and the directors of the Company; and, ● provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the Company’s consolidated financial statements. All internal control systems have inherent limitations; therefore, even where internal control over financial reporting is determined to be effective, it can provide only reasonable assurance. Projections of any evaluation of effectiveness to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. There was one exclusion from our assessment. Our interest in a joint venture was excluded from our assessment as we do not have the ability to dictate or modify the joint venture’s internal control over financial reporting, and we do not have the practical ability to assess those controls. Our interest in the joint venture represents 1.3% of our consolidated total assets and 2.2% of our consolidated revenue as at and for the year ended September 30, 2007. We have assessed the Company’s internal controls over the inclusion of our share of the joint venture and its results for the year in our consolidated financial statements. As of the end of the Company’s 2007 fiscal year, management conducted an assessment of the effectiveness of the Company’s internal control over financial reporting based on the framework established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this assessment, management has determined the Company’s internal control over financial reporting as of September 30, 2007 was effective. The effectiveness of the Company’s internal control over financial reporting as of September 30, 2007 has been audited by the Company’s independent auditors, as stated in their report appearing on page 4. (signed) (signed) Michael E. Roach PRESIDENT AND CHIEF EXECUTIVE OFFICER R. David Anderson EXECUTIVE VICE-PRESIDENT AND CHIEF FINANCIAL OFFICER NOVEMBER 12, 2007 3 REPORT OF INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS To the Board of Directors and Shareholders of CGI Group Inc. We have audited the internal control over financial reporting of CGI Group Inc. and subsidiaries (“the Company”) as of September 30, 2007 based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. As described in Management’s Report on Internal Control over Financial Reporting, management excluded from their assessment the internal control over financial reporting concerning one investment.Management excluded from its assessment the internal control over financial reporting of its interest in a joint venture, because the Company does not have the ability to dictate or modify the controls at this entity and does not have the ability to assess, in practice, the controls at the entity. Their interest in the joint venture constitutes 1.3 % of total assets and 2.2% of revenues of the consolidated financial statements of the Company as of and for the year ended September 30, 2007.Accordingly, our audit did not include the internal control over financial reporting of that investment.The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management Report on Internal Control Over Financial Reporting. Our responsibility is to express an opinion on the effectiveness of the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed by, or under the supervision of, the company’s principal executive and principal financial officers, or persons performing similar functions, and effected by the company’s board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the company’s assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis. Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of September 30, 2007, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We have also audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements of the Company as at and for the year ended September 30, 2007, and our report dated November 12, 2007 expressed an unqualified opinion on those financial statements. (signed) Deloitte & Touche LLP INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS MONTRÉAL, QUÉBEC NOVEMBER 12, 2007 4 REPORT OF INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS To the Board of Directors and Shareholders of CGI Group Inc. We have audited the consolidated balance sheets of CGI Group Inc. and subsidiaries (the “Company”) as at September30, 2007 and 2006 and the related consolidated statements of earnings, comprehensive income, retained earnings and cash flows for each of the years in the three-year period ended September30, 2007. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. With respect to the consolidated financial statements as at and for the years ended September 30, 2007 and 2006, we conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). With respect to the consolidated financial statements as at and for the year ended September 30, 2005, we conducted our audit in accordance with Canadian generally accepted auditing standards. These standards require that we plan and perform the audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at September30, 2007 and 2006 and the results of its operations and its cash flows for each of the years in the three-year period ended September30, 2007 in accordance with Canadian generally accepted accounting principles. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the effectiveness of the Company’s internal control over financial reporting as of September 30, 2007, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission, and our report, dated November 12, 2007, expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. (signed) Deloitte & Touche LLP INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS MONTRÉAL, QUÉBEC NOVEMBER 12, 2007 COMMENTS BY INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS FOR U.S. READERS ON CANADA-U.S. REPORTING DIFFERENCES In the United States of America, reporting standards for auditors require the addition of an explanatory paragraph (following the opinion paragraph) when there are changes in accounting principles that have a material effect on the comparability of the Company’s financial statements, such as the changes described in Note 2 to the financial statements. Our report to the shareholders, dated November 12, 2007, is expressed in accordance with Canadian reporting standards, which do not require a reference to such changes in accounting principles in the auditors’ report when the change is properly accounted for and adequately disclosed in the financial statements. (signed) Deloitte & Touche LLP INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS MONTRÉAL, QUÉBEC NOVEMBER 12, 2007 5 Consolidated Statements of Earnings Years ended September 30 (in thousands of Canadian dollars, except share data) 2007 2006 2005 $ $ $ REVENUE (Note 12) 3,711,566 3,477,623 3,685,986 Operating expenses Costs of services, selling and administrative (Note 12 and Note 17) 3,126,105 2,996,521 3,151,558 Amortization (Note 12) 177,648 170,766 199,283 Restructuring costs related to specific items (Note 14) 23,010 67,266 – Interest on long-term debt 41,818 43,291 24,014 Other income, net (9,262 ) (7,252 ) (7,156 ) Gain on sale of assets (700 ) (10,475 ) – Gain on sale and earnings from an investment in an entity subject to signiﬁcant inﬂuence(Note 18) – – (4,537 ) Sale of right (Note 15) – – (11,000 ) Non-controlling interest, net of income taxes (Note 18) 251 – – 3,358,870 3,260,117 3,352,162 Earnings from continuing operations before income taxes Income taxes (Note 16) 352,696 116,294 217,506 70,973 333,824 114,126 Net earnings from continuing operations 236,402 146,533 219,698 Net loss from discontinued operations (Note 19) – – (3,210 ) NET EARNINGS 236,402 146,533 216,488 BASIC EARNINGS (LOSS) PER SHARE (Note 11) Continuing operations 0.72 0.40 0.50 Discontinued operations – – (0.01 ) 0.72 0.40 0.49 DILUTED EARNINGS (LOSS) PER SHARE (Note 11) Continuing operations 0.71 0.40 0.50 Discontinued operations – – (0.01 ) 0.71 0.40 0.49 See Notes to the consolidated ﬁnancial statements. Consolidated Statements of Comprehensive Income Years ended September 30 (in thousands of Canadian dollars) 2007 2006 2005 $ $ $ NET EARNINGS 236,402 146,533 216,488 Other comprehensive loss Net change in unrealized loss on translatingfinancial statements of self-sustaining foreign operations (118,785 ) (47,857 ) (111,792 )) Net change in unrealized gains on translation of long-term debt designated as a hedge of net investment in self-sustaining foreign operations 22,848 8,794 19,737 Other comprehensive loss before income taxes (95,937 ) (39,063 ) (92,055 ) Income tax expense on other comprehensive loss (913 ) 623 (69 ) Other comprehensive loss (Note 13) (96,850 ) (38,440 ) (92,124 ) COMPREHENSIVE INCOME 139,552 108,093 124,364 See Notes to the consolidated ﬁnancial statements. 6 Consolidated Statements of Retained Earnings Years ended September 30 (in thousands of Canadian dollars) 2007 2006 2005 $ $ $ BALANCE, BEGINNING OF YEAR 587,201 895,267 730,757 Net earnings 236,402 146,533 216,488 Share repurchase costs (Note9) – (6,760 ) – Excess of purchase price over carrying value of Class A subordinate shares acquired (Note9) (70,756 ) (447,839 ) (51,978 ) BALANCE, END OF YEAR 752,847 587,201 895,267 See Notes to the consolidated ﬁnancial statements. 7 Consolidated Balance Sheets As at September 30 (in thousands of Canadian dollars) 2007 2006 $ $ ASSETS Current assets Cash and cash equivalents 88,879 115,729 Accounts receivable (Note 3) 478,980 479,767 Work in progress 191,055 197,381 Prepaid expenses and other current assets 67,720 89,639 Income taxes 4,849 – Future income taxes (Note 16) 30,522 33,728 862,005 916,244 Capital assets (Note 4) 146,352 120,032 Contract costs (Note 5) 192,722 214,688 Finite-life intangibles and other long-term assets (Note 6) 455,711 523,332 Future income taxes (Note 16) 4,928 25,127 Goodwill (Note 7) 1,658,712 1,737,886 Total assets before funds held for clients 3,320,430 3,537,309 Funds held for clients (Note 2) 155,378 154,723 3,475,808 3,692,032 LIABILITIES Current liabilities Accounts payable and accrued liabilities (Note 14 and Note 18) 329,381 352,530 Accrued compensation (Note 14 and Note 18) 132,022 108,331 Deferred revenue 152,668 111,759 Income taxes 108,432 56,304 Future income taxes (Note 16) 24,404 30,384 Current portion of long-term debt (Note 8) 9,815 8,242 756,722 667,550 Future income taxes (Note16) 202,718 213,512 Long-term debt (Note8) 463,376 805,017 Accrued integration charges (Note 14 and Note 18) and other long-term liabilities 79,346 103,210 Total liabilities before clients’ funds obligations 1,502,162 1,789,289 Clients’ funds obligations (Note2) 155,378 154,723 1,657,540 1,944,012 Commitments, contingencies and guarantees (Note25) SHAREHOLDERS’ EQUITY Retained earnings 752,847 587,201 Accumulated other comprehensive loss (Note 13) (386,073 ) (289,223 ) 366,774 297,978 Capital stock (Note9) 1,369,029 1,367,606 Contributed surplus (Note10b)) 82,465 82,436 1,818,268 1,748,020 3,475,808 3,692,032 See Notes to the consolidated ﬁnancial statements. Approved by the Board (signed) (signed) DIRECTOR Michael E. Roach DIRECTOR Serge Godin 8 Consolidated Statements of Cash Flows Years ended September 30 (in thousands of Canadian dollars) 2007 2006 2005 $ $ $ OPERATING ACTIVITIES Net earnings from continuing operations 236,402 146,533 219,698 Adjustments for: Amortization (Note 12) 200,954 198,895 231,597 Non-cash portion of restructuring costs related to specific items (Note 14) – 1,311 – Deferred credits – (781 ) (3,038 ) Future income taxes (Note16) 10,054 (34,225 ) 35,650 Foreign exchange loss 3,457 1,914 1,993 Stock-based compensation (Note 10a)) 13,933 12,895 20,554 Sale of right (Note15) – – (11,000 ) Gain on sale of assets (700 ) (10,475 ) – Gain on sale and earnings from an investment in an entity subject to signiﬁcant inﬂuence (Note 18) – – (4,537 ) Non-controlling interest, net of income tax (Note 18) 251 – – Net change in non-cash working capital items (Note21) 85,818 (10,471 ) (10,208 ) Cash provided by continuing operating activities 550,169 305,596 480,709 INVESTING ACTIVITIES Business acquisitions (net of cash acquired) (Note18) (17,298 ) (25,620 ) (66,229 ) Proceeds from sale of assets and businesses (net of cash disposed) (Note18) – 30,114 29,521 Proceeds from sale of investment in an entity subject to signiﬁcant inﬂuence (Note18) – – 20,849 Proceeds from sale of right (Note15) – – 11,000 Purchase of capital assets (53,264 ) (41,105 ) (25,314 ) Proceeds from disposal of capital assets 1,371 562 6,663 Payment of contract costs (24,189 ) (34,051 ) (25,057 ) Reimbursement of contract costs upon termination of a contract 2,143 – 15,300 Additions to ﬁnite-life intangibles and other long-term assets (66,311 ) (67,969 ) (90,674 ) Proceeds from disposal of ﬁnite-life intangibles – – 5,251 Decrease in other long-term assets 908 2,677 12,413 Cash used in continuing investing activities (156,640 ) (135,392 ) (106,277 ) FINANCING ACTIVITIES Increase in credit facilities (Note8) 30,113 746,170 190,000 Repayment of credit facilities (353,643 ) (158,944 ) (397,578 ) Repayment of long-term debt (7,466 ) (13,124 ) (16,705 ) Repurchase of Class A subordinate shares (net of share repurchase costs) (Note9) (128,541 ) (926,145 ) (109,456 ) Issuance of shares (net of share issue costs) (Note9) 42,744 57,963 4,551 Cash used in continuing financing activities (416,793 ) (294,080 ) (329,188 ) Effect of foreign exchange rate changes on cash and cash equivalents of continuing operations (3,586 ) (854 ) (6,167 ) Net (decrease) increase in cash and cash equivalents of continuing operations (26,850 ) (124,730 ) 39,077 Net cash and cash equivalents provided by discontinued operations (Note19) – – 759 Cash and cash equivalents, beginning of year 115,729 240,459 200,623 CASH AND CASH EQUIVALENTS, END OF YEAR 88,879 115,729 240,459 Supplementary cash ﬂow information (Note 21) See Notes to the consolidated ﬁnancial statements. 9 Notes to the Consolidated Financial Statements Years ended September 30, 2007, 2006 and 2005 (tabular amounts only are in thousands of Canadian dollars, except share data) 1. Description of business CGI Group Inc. (the “Company”), directly or through its subsidiaries, manages information technology services (“IT services”), including outsourcing, systems integration and consulting, software licenses and maintenance, as well as business process services (“BPS”) to help clients cost effectively realize their strategies and create added value. 2. Summary of significant accounting policies The consolidated financial statements are prepared in accordance with Canadian generally accepted accounting principles (“GAAP”), which differ in certain material respects from U.S. GAAP. A reconciliation between Canadian and U.S. GAAP can be found in Note 27. Certain comparative figures have been reclassified in order to conform to the presentation adopted in 2007. CHANGES IN ACCOUNTING POLICIES The Company adopted the following new Handbook sections issued by the Canadian Institute of Chartered Accountants (“CICA”) which were effective for interim periods beginning on or after October 1, 2006, none of which had a significant effect on the consolidated financial statements: i)Section 3855, “Financial Instruments – Recognition and Measurement”, describes the standards for recognizing and measuring financial assets, financial liabilities and non-financial derivatives. All financial assets, except for those classified as held-to-maturity, loans and receivables, and derivative financial instruments are measured at their fair values. All financial liabilities are measured at their fair values when they are classified as held for trading purposes. Otherwise, they are measured at their carrying value. The Company has made the following classifications: · Cash and cash equivalents and deferred compensation assets and obligations are classified as held for trading and are measured at fair value. Changes in fair value are recorded in net earnings. · Accounts receivable, work in progress and funds held for clients are classified as loans and receivables and recorded at amortized cost. · Accounts payable and accrued liabilities, accrued compensation, accrued integration charges, long-term debt, asset retirement obligations, revolving credit facility and clients’ funds obligations are classified as other liabilities and measured at amortized cost. Transaction costs are comprised primarily of legal, accounting and other costs directly attributable to the issuance of the respective financial assets and liabilities. Transaction costs are capitalized to the cost of financial assets and liabilities classified as other than held for trading. As a result of the new policy, such costs previously reported as deferred financing fees have been reclassified against long-term debt and adjusted by a credit, net of related income taxes, to retained earnings to reflect the utilization of the effective interest method instead of the straight-line method previously applied. The amount of the adjustment was not significant. ii) Section 3861, “Financial Instruments – Disclosure and Presentation”, establishes standards for presentation of financial instruments and non-financial derivatives, and identifies the information that should be disclosed about them. iii) Section 1530, “Comprehensive Income”, and Section 3251, “Equity”. Comprehensive income is the change in equity of an enterprise during a period arising from transactions and other events and circumstances from non-owner sources. It includes items that would normally not be included in net income such as changes in the foreign currency translation adjustment relating to self-sustaining foreign operations and unrealized gains or losses on available-for-sale financial instruments. This section describes how to report and disclose comprehensive income and its components. Section 3251, “Equity”, replaces Section 3250, “Surplus”, and establishes standards for the presentation of equity and changes in equity as a result of the new requirements of Section 1530, “Comprehensive Income”. As a result of the adoption of this section, the consolidated financial statements now include a statement of comprehensive income. iv) Section 3865, “Hedges”, describes when hedge accounting is appropriate. Hedge accounting ensures that all gains, losses, revenues and expenses from the derivative and the item it hedges are recorded in the statement of earnings in the same period. 10 Notes to the Consolidated Financial Statements Years ended September 30, 2007, 2006 and 2005 (tabular amounts only are in thousands of Canadian dollars, except share data) 2. Summary of significant accounting policies (continued) USE OF ESTIMATES The preparation of the consolidated financial statements in conformity with Canadian GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue and expenses during the reporting period. Because of the use of estimates inherent in the financial reporting process, actual results could differ from those estimates. Significant estimates include, but are not limited to, the measurement of allowance for doubtful accounts, stock-based compensation, tax credits, long-term asset valuations and impairment assessments, goodwill, income taxes, provisions and contingencies, as well as revenue recognition. BASIS OF CONSOLIDATION The consolidated financial statements include the accounts of the Company and its subsidiaries. All intercompany transactions and balances have been eliminated. The Company accounts for its jointly-controlled investments using the proportionate consolidation method. The Company accounts for investments where it has the ability to exercise significant influence under the equity method. In situations where the Company does not exercise significant influence, the investments are recorded at cost. The carrying amount of the investments is reviewed for decline and other than temporary fluctuations whenever events or changes in circumstances indicate that the carrying amount of the investments may not be recoverable. REVENUE RECOGNITION, WORK IN PROGRESS AND DEFERRED REVENUE The Company generates revenue principally through the provision of IT services and BPS. The IT services include a full range of information technology services, namely: i) outsourcing ii) systems integration and consulting iii) software licenses and iv) maintenance. The BPS unit provides business processing for the financial services sector, as well as other services, such as payroll and document management services. The Company provides services under contracts that contain various pricing mechanisms. The Company recognizes revenue when persuasive evidence of an arrangement exists, services or products have been provided to the client, the fee is fixed or determinable, and collectibility is reasonably assured. If an arrangement involves the provision of multiple elements, the total arrangement value is allocated to each element as a separate unit of accounting if: 1) the delivered item has value to the client on a stand-alone basis; 2) there is objective and reliable evidence of the fair value of the undelivered item; and 3) the arrangement includes a general right of return relative to the delivered item and delivery or performance of the undelivered item is considered probable and substantially in the control of the vendor. If these criteria are met, then the total consideration of the arrangement is allocated among the separate units of accounting based on their fair values. Provisions for estimated contract losses, if any, are recognized in the period in which the loss is determined. Contract losses are measured at the amount by which the estimated total costs exceed the estimated total revenue from the contract. OUTSOURCING AND BPS ARRANGEMENTS Revenue from outsourcing and BPS arrangements under time and materials and unit-priced arrangements are recognized as the services are provided at the contractual stated price. If the contractual per-unit prices within a unit-priced contract change during the term of the arrangement, the Company evaluates whether it is more appropriate to record revenue based on the average per-unit price during the term of the contract or based on the actual amounts billed. Revenue from outsourcing and BPS arrangements under fixed-fee arrangements is recognized on a straight-line basis over the term of the arrangement, regardless of the amounts billed, unless there is a better measure of performance or delivery. SYSTEMS INTEGRATION AND CONSULTING SERVICES Revenue from systems integration and consulting services under time and material arrangements is recognized as the services are rendered, and revenue under cost-based arrangements is recognized as reimbursable costs are incurred. Revenue from systems integration and consulting services under fixed-fee arrangements is recognized using the percentage-of-completion method over the implementation period. The Company uses the labour costs or labour hours incurred to date to measure the progress towards completion. This method relies on estimates of total expected labour costs or total expected labour hours to complete the service, which are compared to labour costs or labour hours incurred to date, to arrive at an estimate of the percentage of revenue earned to date. Management regularly reviews underlying estimates of total expected labour costs or hours. Revisions to estimates are reflected in the statement of earnings in the period in which the facts that gave rise to the revision became known. Revenue from systems integration and consulting services under benefits-funded arrangements is recognized only to the extent it can be predicted, with reasonable certainty, that the benefit stream will generate amounts sufficient to fund the value on which revenue recognition is based. 11 Notes to the Consolidated Financial Statements Years ended September 30, 2007, 2006 and 2005 (tabular amounts only are in thousands of Canadian dollars, except share data) 2. Summary of significant accounting policies (continued) SOFTWARE LICENSES AND MAINTENANCE ARRANGEMENTS Revenue from software license arrangements is recognized upon delivery of software if persuasive evidence of an arrangement exists, collection is probable, the fee is fixed or determinable and vendor-specific objective evidence of an arrangement exists to allocate the total fee to the different elements of an arrangement. Vendor-specific objective evidence is typically based on the price charged when an element is sold separately. In circumstances where the implementation services are essential to the functionality of the software or where the software requires significant customization, the Company recognizes software license revenue using the percentage-of-completion method over the implementation period as previously described. Revenue from maintenance services for licenses sold and implemented is recognized ratably over the term of the contract. WORK IN PROGRESS AND DEFERRED REVENUE Amounts recognized as revenue in excess of billings are classified as work in progress. Amounts received in advance of the delivery of products or performances of services are classified as deferred revenue. REIMBURSEMENTS Reimbursements, including those relating to travel and other out-of-pocket expenses, and other similar third party costs, such as the cost of hardware and software re-sales, are included in revenue, and the corresponding expense is included in costs of services. CASH AND CASH EQUIVALENTS Cash and cash equivalents consist primarily of unrestricted cash and short-term investments having an initial maturity of three months or less. CAPITAL ASSETS Capital assets are recorded at cost and are amortized over the following estimated useful lives of the assets, using the straight-line method: Buildings 10 to 40 years Leasehold improvements Lesser of the useful life or lease term plus ﬁrst renewal option Furniture and ﬁxtures 3 to 10 years Computer equipment 3 to 5 years FUNDS HELD FOR CLIENTS AND CLIENTS’ FUNDS OBLIGATIONS In connection with the Company’s payroll, tax filing and claims services, the Company collects funds for payment of payroll, taxes and claims, temporarily holds such funds until payment is due, remits the funds to the clients’ employees, appropriate tax authorities or claim holders, files federal and local tax returns, and handles related regulatory correspondence and amendments. The Company presents the funds held for clients and related obligations separately. CONTRACT COSTS Contract costs are mainly incurred when acquiring or implementing long-term IT services and BPS contracts. These assets are recorded at cost and amortized using the straight-line method over the term of the respective contracts. Contract costs are comprised primarily of incentives and transition costs. Pre-contract costs associated with acquiring or implementing long-term IT services and BPS contracts are expensed as incurred except where it is virtually certain that the contracts will be awarded, in which case they are recorded at cost and amortized using the straight-line method over the expected term of the respective contracts. Occasionally, incentives are granted to clients upon signing of outsourcing contracts. These incentives can be granted either in the form of cash payments, issuance of equity instruments, or discounts awarded principally over a transition period, as negotiated in the contract. In the case of equity instruments, cost is measured at the estimated fair value at the time they are issued. For discounts, cost is measured at the value of the granted financial commitment and a corresponding amount is recorded as deferred revenue in other long-term liabilities. As services are provided to the client, the amount is amortized and recorded as a reduction of revenue. Capital assets acquired from a client in connection with outsourcing contracts are capitalized as such and amortized consistent with the amortization policies described previously. The excess of the amount paid over the fair value of capital assets acquired in connection with outsourcing contracts is considered as an incentive granted to the client, and is recorded as described in the preceding paragraph. Transition costs consist of expenses associated with the installation of systems and processes incurred after the award of outsourcing contracts, relocation of transitioned employees and exit from client facilities. Under BPS contracts, the costs consist primarily of expenses related to activities such as the conversion of the customer’s applications to the Company’s platforms. These incremental costs are comprised essentially of labour costs, including compensation and related fringe benefits, as well as subcontractor costs. 12 Notes to the Consolidated Financial Statements Years ended September 30, 2007, 2006 and 2005 (tabular amounts only are in thousands of Canadian dollars, except share data) 2. Summary of significant accounting policies (continued) FINITE-LIFE INTANGIBLE ASSETS Finite-life intangible assets consist mainly of internal-use software, business solutions, software licenses and customer relationships. Internal-use software, business solutions and software licenses are recorded at cost. Business solutions developed internally and marketed for distribution are capitalized when they meet specific capitalization criteria related to technical, market and financial feasibility. Business solutions and software licenses acquired through a business combination are initially recorded at fair value based on the estimated net future income-producing capabilities of the software products. Customer relationships are acquired through business combinations and are initially recorded at their fair value based on the present value of expected future cash flows. The Company amortizes its finite-life intangible assets using the straight-line method over the following estimated useful lives: Internal-use software 2 to 7 years Business solutions 2 to 10 years Software licenses 3 to 8 years Customer relationships and other 2 to 15 years OTHER LONG-TERM ASSETS Other long-term assets consist mainly of long-term maintenance agreements, deferred compensation plan assets (Note 24) and deferred financing fees (Note 8). The Company amortizes its long-term maintenance agreements using the straight-line method over the term of the contract. IMPAIRMENT OF LONG-LIVED ASSETS When events or changes in circumstances indicate that the carrying amount of long-lived assets, such as capital assets, contract costs and finite-life intangibles, may not be recoverable, undiscounted estimated cash flows are projected over their remaining term and compared to the carrying amount. To the extent such projections indicate that future undiscounted cash flows are not sufficient to recover the carrying amounts of related assets, a charge is recorded to reduce the carrying amount to equal projected future discounted cash flows. BUSINESS COMBINATIONS AND GOODWILL The Company accounts for its business combinations using the purchase method of accounting. Under this method, the Company allocates the purchase price to tangible and intangible assets acquired and liabilities assumed based on estimated fair values at the date of acquisition, with the excess of the purchase price amount being allocated to goodwill. Goodwill for each reporting unit is assessed for impairment at least annually, or when an event or circumstance occurs that more likely than not reduces the fair value of a reporting unit below its carrying amount. An impairment charge is recorded when the goodwill carrying amount of the reporting unit exceeds its fair value. ACCRUED INTEGRATION CHARGES Accrued integration charges are comprised of liabilities for costs incurred on business combinations and restructuring activities, such as severance payments related to the termination of certain employees of the acquired business performing functions already available through the Company’s existing structure and provisions related to leases for premises occupied by the acquired businesses that the Company plans to vacate. EARNINGS PER SHARE Basic earnings per share are based on the weighted average number of shares outstanding during the period. The dilutive effect of stock options is determined using the treasury stock method. RESEARCH AND SOFTWARE DEVELOPMENT COSTS Research costs are charged to earnings in the period in which they are incurred, net of related tax credits. Included in costs of services, selling and administrative expenses are research expenses in the amount of $35,661,000 ($27,909,000 in 2006 and $25,949,000 in 2005). Software development costs are charged to earnings in the year they are incurred, net of related tax credits, unless they meet specific capitalization criteria related to technical, market and financial feasibility. During the year, the Company incurred direct research and software development expenses of $73,125,000 ($68,905,000 in 2006 and $78,200,000 in 2005). Capitalized software development costs are included as part of finite-life intangibles in the amount of $37,261,000 ($40,071,000 in 2006 and $52,295,000 in 2005). Research and software development tax credits amounting to $203,000 were recorded against these assets for the year ended September 30, 2007 ($925,000 in 2006 and nil in 2005). 13 Notes to the Consolidated Financial Statements Years ended September 30, 2007, 2006 and 2005 (tabular amounts only are in thousands of Canadian dollars, except share data) 2. Summary of significant accounting policies (continued) INCOME TAXES Income taxes are accounted for using the asset and liability method of accounting for income taxes. Future income tax assets and liabilities are determined based on deductible or taxable temporary differences between the amounts reported for financial statement purposes and tax values of assets and liabilities using enacted or substantively enacted income tax rates expected to be in effect for the year in which the differences are expected to reverse. A valuation allowance is recorded for the portion of the future income tax assets when its realization is not considered more likely than not. TRANSLATION OF FOREIGN CURRENCIES Revenue and expenses denominated in foreign currencies are recorded at the rate of exchange prevailing at the transaction date. Monetary assets and liabilities denominated in foreign currencies are translated at exchange rates prevailing at the balance sheet date. Unrealized translation gains and losses are reflected in net earnings. Self-sustaining subsidiaries, with economic activities largely independent of the parent company, are accounted for using the current rate method. Under this method, assets and liabilities of subsidiaries denominated in a foreign currency are translated into Canadian dollars at exchange rates in effect at the balance sheet date. Revenue and expenses are translated at average exchange rates prevailing during the period. Resulting unrealized gains or losses are accumulated and reported as a net change in unrealized gain on translating financial statements of self-sustaining foreign operations in the Consolidated Statements of Comprehensive Income. As a result of differences in the translation of the financial statements of foreign subsidiaries, accumulated other comprehensive loss varied by $96,850,000 and $38,440,000 in 2007 and 2006, respectively. These variations resulted principally from translating U.S. dollar denominated goodwill (Note 7). The accounts of foreign subsidiaries, which are financially or operationally dependent on the parent company, are accounted for using the temporal method. Under this method, monetary assets and liabilities are translated at the exchange rates in effect at the balance sheet date, and non-monetary assets and liabilities are translated at historical exchange rates. Revenue and expenses are translated at average rates for the period. Translation exchange gains or losses of such subsidiaries are reflected in net earnings. STOCK-BASED COMPENSATION Stock-based compensation cost is recorded using the fair value based method. This method consists of recording compensation cost to earnings over the vesting period of options granted. When stock options are exercised, any consideration paid by employees is credited to capital stock and the recorded fair value of the option is removed from contributed surplus and credited to capital stock. FINANCIAL INSTRUMENTS The Company uses various financial instruments to manage its exposure to fluctuations in foreign currency exchange rates. The Company does not hold or use any derivative instruments for trading purposes. The Company designated its US$192,000,000 Senior U.S. unsecured notes as the hedging instrument for a part of the Company’s net investment in self-sustaining foreign subsidiaries (Note 26) . Foreign exchange translation gains or losses on the net investment are recorded in the Consolidated Statements of Comprehensive Income. Any realized or unrealized gains or losses on instruments covering the net investment are also recognized in the Consolidated Statements of Comprehensive Income. The Company also enters, from time to time, into forward contracts to hedge forecasted cash flows denominated in currencies other than the functional currency of its subsidiaries. Gains and losses on foreign exchange contracts designated as hedges for firm commitments or forecasted transactions are recorded in costs of services, selling and administrative expenses when the related transaction is realized. Periodic assessments of each hedge’s effectiveness are performed during the year. 14 Notes to the Consolidated Financial Statements Years ended September 30, 2007, 2006 and 2005 (tabular amounts only are in thousands of Canadian dollars, except share data) 2. Summary of significant accounting policies (continued) FUTURE ACCOUNTING CHANGES The CICA has issued the following new Handbook Sections: i) Section 3862, “Financial Instruments — Disclosures”, effective for interim periods beginning on or after October 1, 2007. This section describes the required disclosure for the assessment of the significance of financial instruments for an entity’s financial position and performance and of the nature and extent of risks arising from financial instruments to which the entity is exposed and how the entity manages those risks. This section and Section 3863, “Financial Instruments – Presentation” will replace Section 3861, “Financial Instruments – Disclosure and Presentation”. ii) Section 3863, “Financial Instruments — Presentation”, effective for interim periods beginning on or after October 1, 2007. This section establishes standards for presentation of financial instruments and non-financial derivatives. iii) Section 1535, “Capital disclosures”, effective for interim periods beginning on or after October 1, 2007. This section establishes standards for disclosing information about an entity’s capital and how it is managed. It describes the disclosure requirements of the entity’s objectives, policies and processes for managing capital, the quantitative data relating to what the entity regards as capital, whether the entity has complied with capital requirements, and, if it has not complied, the consequences of such non-compliance. The Company assessed that the impact of these standards will not be significant as they relate to note disclosure. 15 Notes to the Consolidated Financial Statements Years ended September 30, 2007, 2006 and 2005 (tabular amounts only are in thousands of Canadian dollars, except share data) 3. Accounts receivable 2007 2006 $ $ Trade 390,579 376,383 Other1 88,401 103,384 478,980 479,767 1Other accounts receivable include refundable tax credits on salaries related to the E-Commerce Place, Cité du Multimédia, Carrefour de la nouvelle économie, SR&ED and other tax credit programs, of approximately $66,003,000 and $80,943,000 in 2007 and 2006, respectively. The Company is deﬁned as an eligible company and operates “eligible activities” under the terms of various Québec government tax credit programs on salaries for eligible employees located mainly in designated locations in the province of Québec, Canada. The Company must obtain an eligibility certiﬁcate from the Québec government annually. These programs are designed to support job creation and revitalization efforts in certain urban areas. In order to be eligible for a majority of the tax credits, the Company relocated some of its employees to designated locations. Real estate costs for these designated locations are significantly higher than they were at the previous facilities. As at September 30, 2007, the balance outstanding for financial commitments for these real estate locations was $467,604,000 ranging between 1 and 16 years. The refundable tax credits are calculated at rates varying from 35% to 40% on salaries paid in Québec, to a maximum range of $12,500 to $15,000 per year per eligible employee. For the E-Commerce Place, the rate can vary depending on the creation of a sufficient number of jobs in the province of Québec. The rate is established using a predetermined formula and may not exceed 35% or $12,500. As at September 30, 2007, the Company is eligible to be refunded using the rate of 35%. 4. Capital assets 2007 2006 COST ACCUMULATED AMORTIZATION NET BOOK VALUE COST ACCUMULATED AMORTIZATION NET BOOK VALUE $ Land and building 10,561 2,037 8,524 5,766 1,372 4,394 Leasehold improvements 135,760 51,639 84,121 124,031 40,811 83,220 Furniture and ﬁxtures 37,803 19,416 18,387 28,596 16,315 12,281 Computer equipment 94,294 58,974 35,320 69,253 49,116 20,137 278,418 132,066 146,352 227,646 107,614 120,032 Capital assets include assets acquired under capital leases totalling $10,268,000 ($2,589,000 in 2006), net of accumulated amortization of$4,705,000 ($3,520,000 in 2006). The asset retirement obligations pertain to operating leases of office buildings in different locations where certain clauses require premises to be returned to their original state at the end of the lease term. The asset retirement obligation liability of $1,735,000 ($2,364,000 in 2006), which is recorded in accrued integration charges and other long-term liabilities, was based on the undiscounted expected cash flows of $2,736,000 ($3,400,000 in 2006) using a discount rate of 5.12% (5.50% in 2006). The timing of the settlement of these obligations varies between 1 and 20 years. 5. Contract costs 2007 2006 ACCUMULATED NET BOOK ACCUMULATED NET BOOK COST AMORTIZATION VALUE COST AMORTIZATION VALUE $ Incentives 241,764 142,989 98,775 250,691 130,167 120,524 Transition costs 143,139 49,192 93,947 127,357 33,193 94,164 384,903 192,181 192,722 378,048 163,360 214,688 16 Notes to the Consolidated Financial Statements Years ended September 30, 2007, 2006 and 2005 (tabular amounts only are in thousands of Canadian dollars, except share data) 6. Finite-life intangibles and other long-term assets 2007 ACCUMULATED NET BOOK COST AMORTIZATION VALUE $ $ $ Internal-use software 78,767 38,574 40,193 Business solutions 271,177 118,766 152,411 Software licenses 114,666 80,702 33,964 Customer relationships and other 353,879 162,698 191,181 Finite-life intangibles 818,489 400,740 417,749 Deferred financing fees Deferred compensation plan (Note 24) Long-term maintenance agreements Other 6,481 12,206 16,159 3,116 Other long-term assets 37,962 Total finite-life intangibles and other long-term assets 455,711 2006 COST ACCUMULATED AMORTIZATION NET BOOK VALUE $ $ $ Internal-use software 77,874 34,724 43,150 Business solutions 258,566 80,103 178,463 Software licenses 120,557 78,373 42,184 Customer relationships and other 367,404 131,596 235,808 Finite-life intangibles 824,401 324,796 499,605 Deferred financing fees Deferred compensation plan (Note 24) Long-term maintenance agreements Other 6,475 9,943 3,294 4,015 Other long-term assets 23,727 Total finite-life intangibles and other long-term assets 523,332 Amortization expense of finite-life intangibles included in the consolidated statements of earnings is as follows: 2007 2006 2005 $ $ $ Internal-use software 10,835 10,839 16,731 Business solutions 49,893 35,298 29,175 Software licenses 22,422 29,983 31,653 Customer relationships and other 41,214 43,597 47,536 124,364 119,717 125,095 17 Notes to the Consolidated Financial Statements Years ended September 30, 2007, 2006 and 2005 (tabular amounts only are in thousands of Canadian dollars, except share data) 7. Goodwill The Company has designated September 30 as the date for the annual impairment test. The Company completed its annual goodwill impairment test as of September 30, 2007. Based on the results of this test, no impairment charge was identified. The variations in goodwill are as follows: 2007 2006 IT SERVICES BPS TOTAL IT SERVICES BPS TOTAL $ Balance, beginning of year 1,477,059 260,827 1,737,886 1,494,133 279,237 1,773,370 Acquisitions (Note18) 19,620 – 19,620 18,070 – 18,070 Purchase price adjustments (Note18) (4,553 ) (414 ) (4,967 ) (6,611 ) 119 (6,492 ) Disposal of assets (subsidiaries in 2006) (Note18) – (13,172 ) (13,172 ) Foreign currency translation adjustment (79,910 ) (13,917 ) (93,827 ) (28,533 ) (5,357 ) (33,890 ) Balance, end of year 1,412,216 246,496 1,658,712 1,477,059 260,827 1,737,886 8. Long-term debt 2007 2006 $ $ Senior U.S. unsecured notes, bearing a weighted average interest rate of 4.97% and repayable by payments of $84,685,500 in 2009, of $86,678,100 in 2011 and $19,926,000 in 2014, less imputed interest of $1,764,9951 189,525 214,138 Unsecured committed revolving term facility bearing interest at LIBOR rate plus 0.63% or bankers’ acceptance rate plus 0.63%, maturing in 20122 263,696 587,226 Obligation bearing interest at 1.60% and repayable in blended monthly instalments maturing in 2008 1,214 5,777 Balances of purchase price related to business acquisitions, non-interest bearing, repayable in various instalments through 2009. These balances were recorded at their discounted value using a 5.60% or 7.00% interest rate 10,112 4,399 Obligations under capital leases, bearing a weighted average interest rate of 5.92% and repayable in blended monthly instalments maturing at various dates until 2012 8,644 781 Share of joint venture’s long-term debt Secured term loan bearing interest of 5.71% repaid during the year – 539 Other – 399 Current portion 473,191 9,815 813,259 8,242 463,376 805,017 1The US$192,000,000 private placement financing with U.S. institutional investors is comprised of three tranches of senior unsecured notes maturing in January 2009, 2011 and 2014, and was issued on January 29, 2004 with a weighted average maturity of 6.4 years. The Senior U.S. unsecured notes contain covenants that require the Company to maintain certain financial ratios. At September 30, 2007, the Company is in compliance with these covenants. 2 On August 13, 2007, the Company amended its existing five-year unsecured revolving credit facility to increase its size to $1,500,000,000 and extend the tenure to August 2012. The five-year term can be extended annually. As at September 30, 2007, an amount of $265,000,000 has been drawn upon this facility. Also an amount of $15,500,000 has been committed against this facility to cover various letters of credit issued for clients and other parties. Financing fees of $2,975,000 were incurred during the year and were recorded in finite-life intangibles and other long-term assets. In addition to the revolving credit facility, the Company has available demand lines of credit in the amount of $25,000,000. At September 30, 2007, no amount had been drawn upon these facilities. The revolving credit facility contains covenants that require the Company to maintain certain financial ratios. At September 30, 2007, the Company is in compliance with these covenants. 18 Notes to the Consolidated Financial Statements Years ended September 30, 2007, 2006 and 2005 (tabular amounts only are in thousands of Canadian dollars, except share data) 8. Long-term debt (continued) Principal repayments on long-term debt over the forthcoming years are as follows: $ 2008 2009 2010 2011 2012 Thereafter 7,396 88,090 – 85,738 263,696 19,627 Total principal payments on long-term debt 464,547 Minimum capital lease payments are as follows: PRINCIPAL INTEREST PAYMENT 2008 2,419 443 2,862 2009 2,372 303 2,675 2010 2,171 165 2,336 2011 1,349 60 1,409 2012 333 32 365 Total minimum capital lease payments 8,644 1,003 9,647 9. Capital stock Authorized, an unlimited number without par value: First preferred shares, carrying one vote per share, ranking prior to second preferred shares, Class A subordinate shares and Class B shares with respect to the payment of dividends; Second preferred shares, non-voting, ranking prior to Class A subordinate shares and Class B shares with respect to the payment of dividends; Class A subordinate shares, carrying one vote per share, participating equally with Class B shares with respect to the payment of dividends and convertible into Class B shares under certain conditions in the event of certain takeover bids on Class B shares; Class B shares, carrying ten votes per share, participating equally with Class A subordinate shares with respect to the payment of dividends, convertible at any time at the option of the holder into Class A subordinate shares. 19 Notes to the Consolidated Financial Statements Years ended September 30, 2007, 2006 and 2005 (tabular amounts only are in thousands of Canadian dollars, except share data) 9. Capital stock (continued) For 2007, 2006 and 2005, the Class A subordinate and the Class B shares changed as follows: CLASS A SUBORDINATE SHARES CLASS B SHARES TOTAL NUMBER CARRYING VALUE NUMBER CARRYING VALUE NUMBER CARRYING VALUE $ $ $ Balance, September 30, 2004 410,720,891 1,775,362 33,772,168 44,868 444,493,059 1,820,230 Repurchased and cancelled1 (14,078,360 ) (60,998 ) – – (14,078,360 ) (60,998 ) Repurchased and not cancelled1 – (3,665 ) – – – (3,665 ) Issued upon exercise of options2 805,798 7,406 – – 805,798 7,406 Balance, September 30, 2005 397,448,329 1,718,105 33,772,168 44,868 431,220,497 1,762,973 Repurchased and cancelled1 (108,315,500 ) (466,994 ) – – (108,315,500 ) (466,994 ) Repurchased and not cancelled1 – (4,028 ) – – – (4,028 ) Issued upon exercise of options2 1,220,820 11,818 – – 1,220,820 11,818 Issued upon exercise of warrants3 7,021,096 60,260 546,131 3,577 7,567,227 63,837 Converted upon exercise of warrants3 110,140 721 (110,140 ) (721 ) – – Balance, September 30, 2006 297,484,885 1,319,882 34,208,159 47,724 331,693,044 1,367,606 Repurchased and cancelled1 (12,484,000 ) (52,203 ) – – (12,484,000 ) (52,203 ) Repurchased and not cancelled1 – (3,461 ) – – – (3,461 ) Issued upon exercise of options2 5,544,830 57,087 – – 5,544,830 57,087 Balance, September 30, 2007 290,545,715 1,321,305 34,208,159 47,724 324,753,874 1,369,029 1On January 30, 2007, the Company’s Board of Directors authorized the renewal of a Normal Course Issuer Bid and the purchase of up to 10% of the public float of the Company’s Class A subordinate shares during the next year. The Toronto Stock Exchange (“TSX”) subsequently approved the Company’s request for approval. The Issuer Bid enables the Company to purchase up to 29,091,303 Class A subordinate shares for cancellation on the open market through the TSX. The Class A subordinate shares were available for purchase under the Issuer Bid commencing February 5, 2007, untilno later than February 4, 2008, or on such earlier date when the Company completes its purchases or elects to terminate the bid. Under a similar program in 2006, 29,288,443 Class A subordinate shares could have been repurchased between February 3, 2006, and February 2, 2007. During 2007, the Company repurchased 12,339,400 Class A subordinate shares (8,374,400 in 2006 and 14,896,200 in 2005) for cash consideration of $126,420,000 ($59,631,000 in 2006 and $116,439,000 in 2005). The excess of the purchase price over the carrying value of Class A subordinate shares repurchased, in the amount of $70,756,000 ($22,364,000 in 2006 and $51,978,000 in 2005), was charged to retained earnings. As of September 30, 2007, 760,500 of the repurchased Class A subordinate shares (905,100 in 2006 and 846,200 in 2005) with a carrying value of $3,461,000 ($4,028,000 in 2006 and $3,665,000 in 2005) and a purchase value of $8,538,000 ($6,661,000 in 2006 and $7,185,000 in 2005) were held by the Company and cancelled subsequent to the year-end. Of the $8,538,000, $4,540,000 was unpaid. On January 12, 2006, the Company concluded a transaction whereby the Company repurchased from BCE for cancellation 100,000,000 of its Class A subordinate shares at a price of $8.5923 per share for consideration of $859,230,000. The excess of the purchase price over the carrying value of Class A subordinate shares repurchased, in the amount of $425,475,000, as well as share repurchase costs in the amount of $6,760,000, were charged to retained earnings. During 2005, the Company received and cancelled 28,360 Class A subordinate shares for consideration of $202,000 as a settlement of an account receivable accounted for as part of a 2003 business acquisition. 2The carrying value of Class A subordinate shares includes $13,904,000 ($3,421,000 in 2006 and $2,855,000 in 2005), which corresponds to a reduction in contributed surplus representing the value of accumulated compensation cost associated with the options exercised since inception and the value of exercised options assumed in connection with acquisitions. 3On March 22, 2006, a warrant was exercised by one holder to purchase 4,000,000 Class A subordinate shares of the Company at a price of $6.55 each for an aggregate amount of $26,200,000. The carrying value of these Class A subordinate shares includes $14,271,000, which was previously recorded under the Warrants caption and which represented the cost associated with the warrants. On April6, 2006, warrants were exercised by another holder resulting in the issuance of 3,021,096 Class A subordinate shares and 110,140 Class B shares of the Company at a price of $6.55 each for an aggregate amount of $20,510,000. At the same time, this holder converted the 110,140 Class B shares to 110,140 Class A subordinate shares at a price of $6.55 each for an aggregate amount of $721,000. In addition, on April 28, 2006, the Company’s Class B shareholders exercised their warrants totalling 435,991 Class B shares at a price of $6.55 each for an aggregate amount of $2,856,000. 20 Notes to the Consolidated Financial Statements Years ended September 30, 2007, 2006 and 2005 (tabular amounts only are in thousands of Canadian dollars, except share data) 10. Stock options, contributed surplus and warrants A) STOCK OPTIONS Under the Company’s stock option plan, the Board of Directors may grant, at its discretion, options to purchase Class A subordinate shares to certain employees, officers, directors and consultants of the Company and its subsidiaries. The exercise price is established by the Board of Directors and is equal to the closing price of the Class A subordinate shares on the Toronto Stock Exchange (“TSX”) on the day preceding the date of the grant. Options generally vest one to three years from the date of grant conditionally upon the achievement of objectives and must be exercised within a ten-year period, except in the event of retirement, termination of employment or death. As at September 30, 2007, 50,347,129 Class A subordinate shares have been reserved for issuance under the Stock option plan. The following table presents information concerning all outstanding stock options granted by the Company for the years ended September 30: 2007 2006 2005 NUMBER OF OPTIONS WEIGHTED AVERAGE EXERCISE PRICE PER SHARE NUMBER OF OPTIONS WEIGHTED AVERAGE EXERCISE PRICE PER SHARE NUMBER OF OPTIONS WEIGHTED AVERAGE EXERCISE PRICE PER SHARE $ Outstanding, beginning of year 29,956,711 8.57 26,538,654 8.79 25,537,300 9.20 Granted 3,960,405 7.74 8,738,601 8.06 5,079,636 8.48 Exercised (5,544,830 ) 7.79 (1,220,820 ) 6.87 (805,798 ) 5.61 Forfeited and expired (3,872,400 ) 8.92 (4,099,724 ) 9.27 (3,272,484 ) 11.60 Outstanding, end of year 24,499,886 8.52 29,956,711 8.57 26,538,654 8.79 Exercisable, end of year 18,507,376 8.90 21,588,443 8.80 21,308,252 8.89 The following table summarizes information about outstanding stock options granted by the Company as at September 30, 2007: OPTIONS OUTSTANDING OPTIONS EXERCISABLE WEIGHTED AVERAGE REMAINING WEIGHTED AVERAGE WEIGHTED AVERAGE RANGE OF EXERCISE PRICE NUMBER OF OPTIONS CONTRACTUAL LIFE (YEARS) EXERCISE PRICE NUMBER OF OPTIONS EXERCISE PRICE $ $ $ 1.64 to 2.32 77,396 3.23 1.99 77,396 1.99 3.75 to 6.98 4,386,498 6.65 6.43 2,148,998 6.17 7.00 to 7.87 7,389,488 7.57 7.75 3,668,388 7.77 8.00 to 8.99 9,289,409 6.17 8.63 9,255,499 8.63 9.05 to 10.92 1,435,256 3.33 9.82 1,435,256 9.82 11.34 to 14.85 826,616 1.35 13.15 826,616 13.15 15.00 to 18.40 1,079,583 2.00 16.15 1,079,583 16.15 24.51 to 26.03 15,640 2.32 25.97 15,640 25.97 24,499,886 6.15 8.52 18,507,376 8.90 21 Notes to the Consolidated Financial Statements Years ended September 30, 2007, 2006 and 2005 (tabular amounts only are in thousands of Canadian dollars, except share data) 10. Stock options, contributed surplus and warrants (continued) The following table presents the weighted average assumptions used to determine the stock-based compensation expense recorded in cost of services, selling and administrative expenses using the Black-Scholes option pricing model for the years ended September 30: 2007 2006 2005 Compensation expense ($) 13,933 12,895 20,554 Dividend yield (%) 0.00 0.00 0.00 Expected volatility (%) 29.48 36.13 45.80 Risk-free interest rate (%) 3.90 3.97 3.92 Expected life (years) 5.00 5.00 5.00 Weighted average grant date fair value ($) 2.60 3.13 3.85 B) CONTRIBUTED SURPLUS The following table summarizes the contributed surplus activity since September 30, 2004: $ Balance, September 30, 2004 49,879 Compensation cost of exercised options assumed in connection with acquisitions (1,136 ) Compensation cost associated with exercised options (1,719 ) Fair value of options granted 20,554 Balance, September 30, 2005 67,578 Compensation cost of exercised options assumed in connection with acquisitions (152 ) Compensation cost associated with exercised options (3,269 ) Fair value of options granted 12,895 Carrying value of warrants expired1 5,384 Balance, September 30, 2006 82,436 Compensation cost associated with exercised options (13,904 ) Fair value of options granted 13,933 Balance, September 30, 2007 82,465 1On June 13, 2006, 1,118,210 warrants of one of the holders expired, resulting in a transfer of their carrying value of $5,384,000 from the Warrants to the Contributed surplus caption. 22 Notes to the Consolidated Financial Statements Years ended September 30, 2007, 2006 and 2005 (tabular amounts only are in thousands of Canadian dollars, except share data) 11. Earnings per share The following table sets forth the computation of basic and diluted earnings per share for the years ended September 30: 2007 2006 2005 WEIGHTED AVERAGE WEIGHTED AVERAGE WEIGHTED AVERAGE NUMBER OF SHARES NUMBER OF SHARES NUMBER OF SHARES NET EARNINGS OUTSTANDING1 EARNINGS NET EARNINGS OUTSTANDING1 EARNINGS NET EARNINGS OUTSTANDING1 EARNINGS (NUMERATOR) (DENOMINATOR) PER SHARE (NUMERATOR) (DENOMINATOR) PER SHARE (NUMERATOR) (DENOMINATOR) PE­­­­­R SHARE $ 236,402 329,016,756 0.72 146,533 362,783,618 0.40 216,488 439,349,210 0.49 Dilutive options2 – 4,859,808 – – 1,224,463 – – 1,077,743 – Dilutive warrants2 – 698,575 – – 1,146,559 – 236,402 333,876,564 0.71 146,533 364,706,656 0.40 216,488 441,573,512 0.49 1The 12,339,400 Class A subordinate shares repurchased during the year (108,374,400 in 2006 and 14,924,560 in 2005) were excluded from the calculation of earnings per share as of the date of repurchase. 2 The calculation of the dilutive effects excludes all anti-dilutive options and warrants that would not be exercised because their exercise price is higher than the average market value of a Class A subordinate share of the Company for each of the periods shown in the table. The number of excluded options was 3,162,074, 18,255,009 and 22,140,883 for the years ended September 30, 2007, 2006 and 2005, respectively. The number of excluded warrants was nil for both years ended September 30, 2007 and 2006 and 2,113,041 for the year ended September 30, 2005. 12. Amortization 2007 2006 2005 $ $ $ Amortization of capital assets 33,808 35,138 41,420 Amortization of contract costs related to transition costs 19,476 14,914 14,502 Amortization of ﬁnite-life intangibles (Note6) 124,364 119,717 125,095 Impairment of contract costs and finite-life intangibles1 – 997 18,266 177,648 170,766 199,283 Amortization of contract costs related to incentives (presented as reduction of revenue) 21,946 24,294 28,314 Impairment of contract costs related to incentives (presented as reduction of revenue)1 – 2,308 3,336 199,594 197,368 230,933 Amortization of other long-term assets (presented in costs of services, selling and administrative and interest on long-term debt) 1,360 1,527 664 200,954 198,895 231,597 1The impairment of contract costs and finite-life intangibles relate to certain non-performing assets that are no longer expected to provide future value. 23 Notes to the Consolidated Financial Statements Years ended September 30, 2007, 2006 and 2005 (tabular amounts only are in thousands of Canadian dollars, except share data) 13. Other comprehensive loss $ Balance, as at October 1, 2004 (158,659 ) Net change in unrealized loss on translating financial statements of self-sustaining foreign operations (111,792 ) Net change in unrealized gains on translation of long-term debt designated as a hedge of net investment in self-sustaining foreign operations 19,737 Income tax expense on other comprehensive loss (69 ) Change (92,124 ) Balance, as at September 30, 2005 (250,783 ) Net change in unrealized loss on translating financial statements of self-sustaining foreign operations (47,857 ) Net change in unrealized gains on translation of long-term debt designated as a hedge of net investment in self-sustaining foreign operations 8,794 Income tax expense on other comprehensive loss 623 Change (38,440 ) Balance, as at September 30, 2006 (289,223 ) Net change in unrealized loss on translating financial statements of self-sustaining foreign operations (118,785 ) Net change in unrealized gains on translation of long-term debt designated as a hedge of net investment in self-sustaining foreign operations 22,848 Income tax expense on other comprehensive loss (913 ) Change (96,850 ) Balance, as at September 30, 2007 (386,073 ) 14.Restructuring costs related to specific items On March 29, 2006, the Company announced a restructuring plan impacting members located primarily in Montreal and Toronto, of which a significant portion was related to lower than expected BCE work volumes. Approximately 1,150 positions were eliminated. The program ended December 31, 2006. Under the terms of the contract agreement signed on January 12, 2006, between BCE and the Company, BCE agreed to share in severance costs applicable to head count reductions in excess of 100 positions, up to a maximum of $10,000,000. Total restructuring costs related to specific items to be incurred was $90,276,000, of which $61,986,000 (net of the BCE contribution) was for severance and $28,290,000 for the consolidation and closure of facilities. The amount of $90,276,000 was split by segments as follows: $69,353,000 for IT services, $8,152,000 for BPS and $12,771,000 for Corporate. 24 Notes to the Consolidated Financial Statements Years ended September 30, 2007, 2006 and 2005 (tabular amounts only are in thousands of Canadian dollars, except share data) 14.Restructuring costs related to specific items (continued) The following table shows the details of the restructuring costs related to specific items recorded in the statement of earnings during the years ended September 30, 2007 and 2006: SEVERANCE CONSOLIDATION AND CLOSURE OF FACILITIES TOTAL $ $ $ IT services 50,734 12,747 63,481 BPS 2,343 315 2,658 Corporate 7,894 2,754 10,648 Restructuring costs related to specific items 60,971 15,816 76,787 BCE contribution1 (9,521 ) – (9,521 ) Total restructuring costs related to specific itemsrecorded in 2006 51,450 15,816 67,266 IT services 9,172 6,700 15,872 BPS 166 5,328 5,494 Corporate 1,677 446 2,123 Restructuring costs related to specific items 11,015 12,474 23,489 BCE contribution1 (479 ) – (479 ) Total restructuring costs related to specific items recorded in 2007 10,536 12,474 23,010 1The BCE contribution was received as of September 30, 2007 and September 30, 2006. The following table shows the components of the restructuring provision, included in accrued compensation, in accounts payable and accrued liabilities as well as in accrued integration charges and other long-term liabilities: SEVERANCE CONSOLIDATION AND CLOSURE OF FACILITIES TOTAL $ $ $ Balance, October 1, 2005 – – – New restructuring costs related to specific items 60,971 15,816 76,787 Foreign currency translation adjustment 60 (33 ) 27 Paid during 2006 (52,429 ) (9,027 ) (61,456 ) Non-cash portion of restructuring costs related tospecific items – (1,311 ) (1,311 ) Balance, September 30, 20061 8 602 5,445 14,047 New restructuring costs related to specific items 11,015 12,474 23,489 Foreign currency translation adjustment 27 154 181 Paid during 2007 (18,455 ) (8,684 ) (27,139 ) Balance, as at September 30, 20071 1,189 9,389 10,578 1
